 In the Matter of TIIE GLOBE STEEL ABRASIVE COMPANY, EMPLOYERandTHE INDEPENDENT SHOT WORKERS UNION,PETITIONERCase No. 8-R-3503.-Decided April 10, 1947Messrs. J. H. GongwerandP.McConnell,of Mansfield,Ohio, forthe Employer.Mr. Daniel E. Bevis,of Columbus, Ohio, for the Petitioner.Mr. William F. Bell,of Mansfield,Ohio, for the Intervenor.Mr. David C.Buchalter,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,hearing in this case was held at Mans-field, Ohio, on February 26, 1947, before Richard C. Swander, hearingofficer.At the hearing the Intervenor moved to dismiss the petition.The hearing officer referred this motion to the Board for rulingthereon.For reasons stated below, the motion is hereby denied.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makesthe following:FINDINGS OF FACTI.THE BUSINESS OF TIIE EMPLOYERThe Globe Steel Abrasive Corporation, an Ohio corporation, is en-gaged in the manufacture of metal abrasives at its Mansfield, Ohio,plant.During the preceding fiscal year, the Employer purchased foruse at this plant raw materials valued in excess of$4,000,000, of whichapproximately 50 percent represented shipments to it from points out-side the State of Ohio.During the same period, the Employer manu-factured finished products valued in excess of $1,000,000, of which ap-proximately 90 percent represented shipments to points outside theState.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act-73,N.- L. R. B , No 58317 318DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming to rep-resent employees of the Employer.The United Steelworkers of America, Local No. 190, herein calledthe Intervenor, is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in agreement with the parties, that all production andmaintenance employees of the Employer at its Mansfield, Ohio, plant,excluding office and clerical employees, watchmen, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.'DIRECTION OF ELECTION 3As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The Globe Steel Abrasive Company,Mansfield, Ohio, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Eighth Region, acting in this matter as agent for the NationaliAt the hearing the Intervenor moved to dismiss the petition on the ground that the Pe-titionei is not a labor organization within the meaning of the ActWe find no mei it in theIntervenor'smotionThe record discloses that the Petitioner has elected ofhceis andadopted a constitution and that it was organized foi the purpose of negotiating with theEm plover in behalf of its members with respect to wages and working conditionsUnderthese circumstances, we find that the Petitioner is a labor organization within the mean-ing of Section 2 (5) of the ActMatter of Seneca Falls Machine Company,71 N L R B.1108Matter of The Pilliod Cabinet Company,65 N T, It B 668;Matter of Gielow, In-corporated,60 N L R B 14772This is the same unit as the one for which the Intervenor has been the bargaining rep-resentative since 1942The most recent contract between the Employem and the Intervenorcovering this u$it was dated Pebruaty 15, 1945, and was for a 2-year period. The contractwas not urged as a bar to this proceedingJAny participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot. THE GLOBE STEEL ABRASIVE COMPANY319Labor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at.the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated before the date ofthe election, to determine whether they desire to be represented by TheIndependent Shot Workers Union or by The United Steelworkers ofAmerica, Local No. 190 (CIO), for the purposes of collective bargain-nng, or by neither.Mn. Jo>-iN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.739926-47-vo1 73-22